Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 12, filed 04/23/2021, with respect to the objection to the drawings have been fully considered and are persuasive. Amended Fig. 17 corrects the previously-raised deficiencies. Accordingly, the objection to the drawings has been withdrawn. 
Applicant’s arguments, see Pg. 12, filed 04/23/2021, with respect to the title of the application have been fully considered and are persuasive. The amended title more clearly describes the invention. Accordingly, the objection to the title of the application has been withdrawn. 
Applicant’s arguments, see Pgs. 13-17, filed 04/23/2021, with respect to the rejection(s) of claim(s) 1 and 16 under 35 USC 102(a)(1) have been fully considered and are partially persuasive. 
Applicant argues that Paczan and Phan fail to teach the limitations of amended claims 1 and 16, which include the limitation “wherein the core UAVs and mission UAVs have different configurations”. While the Examiner is in agreement that Paczan and Phan fail to teach the aforementioned limitation, the Examiner notes that said limitation was not included in the original claim set, thereby rendering the original rejection moot and necessitating further search and consideration. 
Applicant further argues that there is no motivation to combine Paczan and Phan, arguing that the combination would “render Phan unfit for its intended purpose of weather sensing at high altitude, or alternatively, render Paczan unfit for its intended purpose of delivering packages”. However, the Examiner notes that the teachings of Phan in the previous office action are relied upon for Phan’s teaching of controlling a core UAV using a master UAV. As such, it is the Examiner’s opinion that the altitude at which the UAVs of Phan are intended to operate does not render Paczan unfit for the delivery of packages, as the teachings of Phan are being relied upon for the mechanism of control rather than Phan’s intended application of said method of control. 

Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paczan, Phan, Bradley, and Shioya.
Applicant’s arguments, see Pgs. 17-19, filed 04/23/2021, with respect to the rejection(s) of claim(s) 10, 36, 42, and 47 under 35 USC 102(a)(1) have been fully considered and are partially persuasive.  
Applicant argues that Paczan fails to teach the limitations of amended claims 10, 36, 42, and 47, which include the limitation “wherein at least one of the mission UAVs and the core UAVs comprise a plurality of rotors, and wherein a rotational velocity, pitch, and yaw of each rotor is controllable independently of other rotors to adjust a height and orientation of the UAV cluster relative to ground surface during flight”. However, the Examiner notes that Paczan teaches ([0045]) that “In some implementations, one or more of the UAVs 200A, 200B may also determine if the rotational speed of one or more of the motors of the UAV may be reduced or terminated… In some implementations, the rotational speed of the interior motors… and corresponding interior propellers… of the collective UAV 202 may be reduced or terminated and the exterior motors… and corresponding exterior propellers… may be utilized to aerially navigate the collective UAV 202.” Thus, Paczan does teach independent control of rotational velocity of the rotors. However, the Examiner does note that Paczan is silent regarding independent control of the pitch and yaw of each rotor. Nonetheless, the 
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paczan, Phan, Bradley, and Shioya.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paczan et al. (US 2016/0378108 A1), hereinafter Paczan, in view of Bradley et al. (US 2020/0148348 A1), hereinafter Bradley.

a plurality of mission UAVs arranged in a cluster;
Paczan teaches ([0021]) that "In addition to forming a collective UAV [i.e., a plurality of mission UAVs arranged in a cluster] to carry larger and/or heavier items or to aerially navigate longer distances, as described herein, UAVs that are capable of carrying an item independent of other UAVs may couple to form a collective UAV to aerially navigate as a collective UAV to a delivery area."
and a plurality of core UAVs distributed throughout the cluster according to a selected distribution pattern that distributes the core UAVs according to a predefined mission characteristic of the UAV cluster,
Paczan teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration [i.e., a selected distribution pattern] and where in the collective UAV configuration each UAV is to be positioned. The positioning of the UAVs in the collective UAV configuration may be determined based on the power capabilities of the UAV, the motors, propellers, and/or lifting capabilities of the UAVs, the size of the UAVs, the payload weight of the UAVs, the location of the delivery destinations of the UAVs, etc. [i.e., UAVs are distributed according to these predefined mission characteristics]."
However, Paczan does not outright teach that the core UAVs and mission UAVs have different configurations. Bradley teaches a tethered drone system, comprising:
Wherein the core UAVs and mission UAVs have different configurations
Bradley teaches ([0037]): “A master drone and slave drones may be used to accomplish the various processes herein described. For example, slave drones with multiple large rotors may carry and pump liquid to a master drone with a high pressure nozzle for washing windows and building exteriors.” While the example of Bradley is directed towards the washing of windows, the underlying principle is applicable to the teachings of Paczan in that the core UAVs and mission UAVs have different configurations.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paczan to incorporate the teachings of Bradley to provide core UAVs and mission UAVs having different configurations. It would be advantageous to incorporate the teachings of Bradley, as doing so would allow the collective UAV of Paczan to allocate tasks and functions throughout the collective UAV based on function or utility. For instance, it would be advantageous to have mission UAVs acquire sensor data (e.g., camera data) which is then sent to a single, specialized core UAV designed for efficient data processing, as such specialization allows for more efficient distribution of the collective UAV’s resources.

Regarding claim 2, Paczan and Bradley teach the aforementioned limitations of claim 1. Paczan further teaches:
each core UAV and each mission UAV in the UAV cluster is a same size and is congruent.
Paczan demonstrates in FIG. 2 (shown below) that the UAVs in the cluster are the same size and are congruent.

    PNG
    media_image1.png
    550
    844
    media_image1.png
    Greyscale

Regarding claim 3, Paczan and Bradley teach the aforementioned limitations of claim 1. Paczan further teaches:
one or both of a number and type of core UAVs to be distributed throughout the UAV cluster is selected based on the predefined mission characteristic.
Paczan teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned. The positioning of the UAVs in the collective UAV configuration may be determined based on the power capabilities of the UAV, the motors, propellers, and/or lifting capabilities of the UAVs, the size of the UAVs, the payload weight of the UAVs, the location of the delivery destinations of the UAVs, etc. [i.e., the positioning of the UAVs is based on the predefined mission characteristics]" Paczan further teaches ([0073]) that "In some implementations, UAVs on the perimeter of a collective UAV may operate their motors to provide the lifting force to aerially navigate the collective UAV [i.e., another predefined mission characteristic]." Thus, Paczan provides designated lift-contributing UAVs (i.e., a type of core UAV) which are specifically positioned on the perimeter of the UAV cluster.

Regarding claim 4, Paczan and Bradley teach the aforementioned limitations of claim 3. Paczan further teaches:
the predefined mission characteristic comprises one or more of: a distance of a destination location from a launch location of the UAV cluster; a type of mission the set of one or more mission UAVs are configured to perform; a number of predetermined intermediate waypoints for the UAV cluster between the launch location of the UAV cluster and the destination location; and a load characteristic of a load carried by the UAV cluster and delivered by the set of one or more mission UAVs.
Paczan teaches ([0070]): "For example, if the two UAVs are navigating to different destinations that are separated by a distance, a collective UAV flight plan may be determined that causes that collective UAV to aerially navigate to a point between the two destinations [i.e., a number of predetermined intermediate waypoints for the UAV cluster between the launch location of the UAV cluster and the destination location] before the two UAVs decouple and complete navigation independently to the respective destinations. In some implementations, the point between the destinations may be a midpoint."

Regarding claim 5, Paczan and Bradley teach the aforementioned limitations of claim 3. Paczan further teaches:
wherein one of the plurality of core UAVs to be distributed throughout the cluster comprises one of: a propulsion UAV configured to augment a propulsion provided by each individual mission UAV in the cluster; a fuel storage UAV comprising a fuel reservoir storing a fuel, and configured to augment the fuel consumed by each individual mission UAV in the cluster; a power UAV configured to augment electrical power consumed by each individual mission UAV in the cluster; and a sensor UAV comprising a sensor.
Paczan teaches ([0063]): "As another example, some of the UAVs of the collective UAV may only provide support for the aerial transport of the collective UAV and may not carry any payload for delivery. For example, some of the UAVs may carry as a payload additional power modules that may be utilized by the collective UAV to extend the flight duration and/or distance of the collective UAV [i.e., a power UAV configured to augment electrical power consumed by each individual mission UAV in the cluster]."

Regarding claim 6, Paczan and Bradley teach the aforementioned limitations of claim 5. Paczan further teaches:
the sensor comprises a camera configured to capture an image of a destination location.
Paczan teaches ([0092]) that "Input/output devices 1417 may, in some implementations, include one or more displays, imaging devices, thermal sensors, infrared sensors, time of flight sensors, accelerometers, pressure sensors, weather sensors, cameras, gimbals, landing gear, etc... One or more of these sensors [i.e., including the camera(s)] may be utilized to assist in landing as well as to avoid obstacles during flight." One of ordinary skill in the art would appreciate that the use of a camera to assist in landing would entail the capturing of an image of the destination location (i.e., the landing location).

Regarding claim 7, Paczan and Bradley teach the aforementioned limitations of claim 5. Paczan further teaches:
the sensor comprises a radar.
Paczan teaches ([0027]): "Likewise, the perimeter protective barrier 114 provides a surface upon which one or more components of the UAV may be mounted. For example, one or more antennas may be mounted to the perimeter protective barrier 114… Other components, such as cameras, time of flight sensors, distance determining elements, gimbals, Global Positioning System ("GPS") receiver/transmitter, radars… may likewise be mounted to the perimeter protective barrier 114."

Regarding claim 8, Paczan and Bradley teach the aforementioned limitations of claim 1. Paczan further teaches:
a first core UAV is configured to control an operation of each of the other core UAVs.
Paczan teaches ([0044]) that "For example, UAV 200A may be designated as the master UAV [i.e., a first core UAV configured to control an operation of each of the other core UAVs] of the collective UAV 202 and provide speed control instructions to the motors of the UAV 200A and the motors of the UAV200B, to control the operation and navigation of the collective UAV 202… Likewise, one or more components of the slave UAV 200B, such as the control system, may transition to a lower power state, thereby conserving power."

Regarding claim 16, Paczan teaches a method of operating an unmanned aerial vehicle cluster, comprising:
determining a mission characteristic of a mission assigned to a UAV cluster;
Paczan teaches ([0070]): “Upon determining the collective UAV configuration, the first UAV and the second UAV couple to form a collective UAV according to the determined collective UAV configuration, as in 1014. The flight plans [i.e., a mission characteristic] are also updated or a single flight plan for the collective UAV is determined based on the destinations of each UAV [i.e., determining a mission characteristic of a mission assigned to a UAV cluster], as in 1016.”
and based on the mission characteristic: arranging a plurality of mission UAVs to form the UAV cluster, wherein one or more of the mission UAVs is configured for controlled independent flight;
Paczan teaches ([0021]) that "In addition to forming a collective UAV [i.e., arranging a plurality of mission UAVs to form the UAV cluster] to carry larger and/or heavier items or to aerially navigate longer distances [i.e., forming a UAV cluster based on the mission characteristic], as described herein, UAVs that are capable of carrying an item independent of other UAVs [i.e., configured for controlled independent flight] may couple to form a collective UAV to aerially navigate as a collective UAV to a delivery area."
selecting a distribution pattern for a plurality of core UAVs, wherein the distribution pattern identifies corresponding positions in the UAV cluster for each of the plurality of core UAVs;
Paczan teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned [i.e., a distribution patter for a plurality of core UAVs identifying corresponding positions in the UAV cluster for each of the plurality of core UAVs]. The positioning of the UAVs in the collective UAV configuration may be determined based on the power capabilities of the UAV, the motors, propellers, and/or lifting capabilities of the UAVs, the size of the UAVs, the payload weight of the UAVs, the location of the delivery destinations of the UAVs, etc."
and distributing the plurality of core UAVs throughout the UAV cluster according to the distribution pattern,
Paczan teaches this in FIG. 13 through step 1308: "Send instructions for UAVs to configure into collective UAV configuration and distribute resources according to collective UAV resource distribution"
However, Paczan does not outright teach that the core UAVs and mission UAVs have different configurations. Bradley teaches a tethered drone system, comprising:
Wherein the core UAVs and mission UAVs have different configurations
Bradley teaches ([0037]): “A master drone and slave drones may be used to accomplish the various processes herein described. For example, slave drones with multiple large rotors may carry and pump liquid to a master drone with a high pressure nozzle for washing windows and building exteriors.” While the example of Bradley is directed towards the washing of windows, the underlying principle is applicable to the teachings of Paczan in that the core UAVs and mission UAVs have different configurations.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paczan to incorporate the teachings of Bradley to provide core UAVs and mission UAVs having different configurations. It would be advantageous to incorporate the teachings of Bradley, as doing so would allow the collective UAV of Paczan to allocate tasks and functions throughout the collective UAV based on function or utility. For instance, it would be advantageous to have mission UAVs acquire sensor data (e.g., camera data) which is then sent to a single, specialized core UAV designed for efficient data processing, as such specialization allows for more efficient distribution of the collective UAV’s resources.

Regarding claim 17, Paczan and Bradley teach the aforementioned limitations of claim 16. Paczan further teaches:
selecting one or both of a number and type of core UAVs to be distributed throughout the UAV cluster based on the mission characteristic.
Paczan teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned. The positioning of the UAVs in the collective UAV configuration may be determined based on the power capabilities of the UAV, the motors, propellers, and/or lifting capabilities of the UAVs, the size of the UAVs, the payload weight of the UAVs, the location of the delivery destinations of the UAVs, etc. [i.e., the positioning of the UAVs is based on the predefined mission characteristics]" Paczan further teaches ([0073]) that "In some implementations, UAVs on the perimeter of a collective UAV may operate their motors to provide the lifting force to aerially navigate the collective UAV [i.e., another predefined mission characteristic]." Thus, Paczan provides designated lift-contributing UAVs (i.e., a type of core UAV) which are specifically positioned on the perimeter of the UAV cluster.

Regarding claim 18, Paczan and Bradley teach the aforementioned limitations of claim 16. Paczan further teaches:
each of the mission UAVs and the core UAVs that form the UAV cluster comprises a same size and is congruent,
Paczan demonstrates in FIG. 2 (as discussed in the above rejection of claim 2) that the UAVs in the cluster are the same size and are congruent.
and wherein selecting the distribution pattern for the plurality of core UAVs based on the mission characteristic comprises selecting the distribution pattern based on one or more of: a distance of a destination location from a launch location of the UAV cluster; a type of mission the set of one or more mission UAVs are configured to perform; a number of intermediate waypoints between the launch location of the UAV cluster and the destination location for the UAV cluster; and a characteristic of a load carried by the UAV cluster and delivered by the one or more mission UAVs.
Paczan teaches ([0047]): "The collective UAV configuration may take any form and may vary depending on, for example, the number of UAVs forming the collective UAV, the weather, the number and/or weight of items carried by UAVs of the collective UAV [i.e., a characteristic of a load carried by the UAV cluster and delivered by the one or more mission UAVs], power requirements, whether one or more of the UAVs of the collective UAV is damaged or inoperable, etc." Paczan establishes in paragraph [0021] that an object of the invention is the delivery of items to different delivery destinations.

Regarding claim 19 Paczan and Bradley teach the aforementioned limitations of claim 16. Paczan teaches:
the plurality of mission UAVs and the plurality of core UAVs are releasably coupled to each other in the UAV cluster,
Paczan teaches ([0028]) that "The coupling component may provide any form of coupling sufficient to engage two or more UAVs together. For example, the coupling component may include a mechanical coupling, an electrical coupling, an electromechanical coupling, a magnetic coupling, an electromagnetic coupling, etc."
and wherein the method further comprises communicatively connecting each of the core UAVs to one or more of the plurality of mission UAVs.
Paczan teaches ([0031]) that "In addition to providing a physical coupling between two or more UAVs, the coupling component 122 may provide electrical and/or data communication between coupled UAVs [i.e., communicatively connecting each of the coupled UAVs]. For example, UAVs may exchange navigation information and/or share computing resources via a data transmission between the coupling components 122 of the coupled UAVs."

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paczan and Bradley in view of Phan (US 2018/0244386 A1).

Regarding claim 9, Paczan and Bradley teach the aforementioned limitations of claim 1. However, neither Paczan nor Bradley teach a second core UAV, different from and controlled by the first core UAV, configured to control an operation of one or more of the plurality of mission UAVs. Phan teaches weather sensing using a plurality of unmanned aerial vehicles, comprising:
a second core UAV is configured to control an operation of one or more of the plurality of mission UAVs,
Phan teaches ([0063]) that "In some implementations, the master UAV 410 may receive instructions from the remote entity and in turn provide the instructions to one of the slave UAVs 420 [i.e., a second core UAV], and the slave UAV 420 may provide the instructions to another one of the slave UAVS 420 [i.e., configured to control an operation of one or more of the plurality of mission UAVs], and so on until all slave UAVs 420 [i.e., the plurality of mission UAVs] receive the instructions. The instructions may include flight instructions for controlling the movement of the UAVS 410, 420."
the second core UAV being different from and controlled by the first core UAV.
Phan teaches ([0063]) that "In some implementations, the master UAV 410 [i.e., the first core UAV] may receive instructions from the remote entity and in turn provide the instructions to one of the slave UAVs 420 [i.e., the second core UAV, different from the first core UAV (master UAV 410)], and the slave UAV 420 may provide the instructions to another one of the slave UAVS 420, and so on until all slave UAVs 420 receive the instructions. The instructions may include flight instructions for controlling the movement of the UAVS 410, 420."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paczan and Bradley to incorporate the teachings of Phan to provide a UAV cluster wherein a second core UAV (being different from and controlled by the first core UAV) is configured to control an operation of one or more of the plurality of mission UAVs. Doing so would serve to offload responsibilities (and by extension computing resources) from the first core UAV and distribute the responsibilities to a separate controlling UAV under the first core UAV's command. Reducing the responsibilities of the first core UAV would allow the first core UAV to use the newly-available computing power to operate more quickly and effectively.

Regarding claim 20, Paczan and Bradley teach the aforementioned limitations of claim 16. Paczan further teaches:
designating a first core UAV as a master core UAV;
Paczan teaches ([0044]) that "In other implementations, one or more of the UAVs may control the collective UAV configuration. For example UAV 200A [i.e., a first core UAV designated as a master core UAV] may be designated as the master UAV of the collective UAV 202 and provide speed control instructions to the motors of the UAV 200A and the motors of the UAV 200B, to control the operation and navigation of the collective UAV 202."
However, neither Paczan nor Bradley teach a second core UAV configured to control an operation of one or more of the plurality of mission UAVs. Phan teaches weather sensing using a plurality of unmanned aerial vehicles, comprising:
controlling one or more second core UAVs using the master core UAV;
Phan teaches ([0063]) that "In some implementations, the master UAV 410 [i.e., the master core UAV] may receive instructions from the remote entity and in turn provide the instructions to one of the slave UAVs 420 [i.e., a second core UAV controlled using the master core UAV], and the slave UAV 420 may provide the instructions to another one of the slave UAVS 420, and so on until all slave UAVs 420 receive the instructions. The instructions may include flight instructions for controlling the movement of the UAVS 410, 420."
and controlling one or more of the mission UAVs using at least one of the second core UAVs.
Phan teaches ([0063]) that "In some implementations, the master UAV 410 may receive instructions from the remote entity and in turn provide the instructions to one of the slave UAVs 420 [i.e., a second core UAV], and the slave UAV 420 may provide the instructions to another one of the slave UAVS 420 [i.e., controlling one or more of the mission UAVs], and so on until all slave UAVs 420 receive the instructions. The instructions may include flight instructions for controlling the movement of the UAVS 410, 420."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paczan and Bradley to incorporate the teachings of Phan to provide a method of operating a UAV cluster wherein a second core UAV (being different from the first core UAV) is configured to control an operation of one or more of the plurality of mission UAVs. Doing so would serve to offload responsibilities (and by extension computing resources) from the first core UAV and distribute the responsibilities to a separate controlling UAV under the first core UAV's command. Reducing the responsibilities of the first core UAV would allow the UAV to use the newly-available computing power to operate more quickly and effectively.

Claims 10-14, 36-40, 42-45, and 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paczan in view of Shioya et al. (WO2017068998A1), hereinafter Shioya.

Regarding claim 10, Paczan teaches an unmanned aerial vehicle system, comprising:
a plurality of individual UAVs arranged in a cluster, the plurality of individual UAVs comprising: a plurality of mission UAVs, with a set of one or more mission UAVs being configured for controlled independent flight;
Paczan teaches ([0021]) that "In addition to forming a collective UAV [i.e., a plurality of individual mission UAVs arranged in a cluster] to carry larger and/or heavier items or to aerially navigate longer distances, as described herein, UAVs that are capable of carrying an item independent of other UAVs [i.e., a set of one or more mission UAVs being configured for controlled independent flight] may couple to form a collective UAV to aerially navigate as a collective UAV to a delivery area."
a plurality of core UAVs distributed throughout the cluster according to a selected distribution pattern that distributes the core UAVs within the cluster according to a predefined mission characteristic of the UAV cluster;
Paczan teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned [i.e., distributed throughout the cluster according to a selected distribution pattern]. The positioning of the UAVs in the collective UAV configuration may be determined based on the power capabilities of the UAV, the motors, propellers, and/or lifting capabilities of the UAVs, the size of the UAVs, the payload weight of the UAVs, the location of the delivery destinations of the UAVs, etc. [i.e., according to a predefined mission characteristic of the UAV cluster]."
and wherein at least one of the mission UAVs and the core UAVs comprise a plurality of rotors,
Paczan teaches ([0045]): “In some implementations, one or more of the UAVs 200A, 200B may also determine if the rotation speed of one or more of the motors of the UAV may be reduced or terminated. For example, because UAV 200A has coupled with UAV 200B, the collective UAV 202 has eight motors and propellers.”
While Paczan does teach the control of the rotational speed of one or more of the motors of UAVs ([0045]), Paczan is silent regarding independent control of pitch and yaw of each rotor. Shioya teaches a flight control device, flight control method, multicopter, and program, comprising:
and wherein a rotational velocity, pitch, and yaw of each rotor is controllable independently of the other rotors to adjust a height and orientation of the UAV cluster relative to a ground surface during flight.
Shioya teaches (Pg. 5 line 202 – Pg. 6 line 207): “The PID (Proportional Integrated Derivative) control device 56 is the position, traveling direction, and own attitude information of the multicopter 11 supplied from the inertial navigation system 55 on the earth, and the operation supplied from the remote operation receiving unit 57. Based on the signal, the flight is controlled by individually controlling the rotation speed and the yaw pitch roll of the plurality of rotor blades constituting the power unit 32 by PID control.” One of ordinary skill in the art would appreciate that controlling the flight of a multicopter would entail the adjustment of height and orientation relative to a ground surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paczan to incorporate the teachings of Shioya to provide the independent control of a rotational velocity, pitch, and yaw of each rotor to adjust a height and orientation of the UAV cluster relative to a ground surface during flight. Incorporating the teachings of Shioya would be advantageous, as it would grant the collective UAV of Paczan finer control over each individual rotor. This is highly beneficial, as such an arrangement would allow for maneuvers or flight paths that may not otherwise be achievable without independent control of rotor velocity, pitch, and yaw. 

Regarding claim 11, Paczan and Shioya teach the aforementioned limitations of claim 10. Paczan further teaches:
the selected distribution pattern defines a corresponding position for each core UAV within the UAV cluster.  
Paczan teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned.” Thus, the selected distribution pattern defines a corresponding position for each UAV in the collective UAV.

Regarding claim 12, Paczan and Shioya teach the aforementioned limitations of claim 10. Paczan further teaches:
individual UAV in the UAV cluster comprises a same size and is congruent.
Paczan demonstrates in FIG. 2 (as discussed in the above rejection of claim 2) that the UAVs in the cluster are the same size and are congruent.

Regarding claim 13, Paczan and Shioya teach the aforementioned limitations of claim 10. Paczan further teaches:
one or both of a number and type of core UAVs to be distributed throughout the UAV cluster is selected based on the predefined mission characteristic.
Paczan teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned. The positioning of the UAVs in the collective UAV configuration may be determined based on the power capabilities of the UAV, the motors, propellers, and/or lifting capabilities of the UAVs, the size of the UAVs, the payload weight of the UAVs, the location of the delivery destinations of the UAVs, etc. [i.e., the positioning of the UAVs is based on the predefined mission characteristics]" Paczan further teaches ([0073]) that "In some implementations, UAVs on the perimeter of a collective UAV may operate their motors to provide the lifting force to aerially navigate the collective UAV [i.e., another predefined mission characteristic]." Thus, Paczan provides designated lift-contributing UAVs (i.e., a type of core UAV) which are specifically positioned on the perimeter of the UAV cluster.

Regarding claim 14, Paczan and Shioya teach the aforementioned limitations of claim 10. Paczan further teaches:
the predefined mission characteristic comprises one or more of: a distance of a destination location from a launch location of the UAV cluster; a type of mission the set of one or more mission UAVs are configured to perform; a number of predetermined intermediate waypoints for the UAV cluster between the launch location of the UAV cluster and the destination location; and a load characteristic of a load carried by the UAV cluster, and delivered by the set of one or more mission UAVs.
Paczan teaches ([0070]): "For example, if the two UAVs are navigating to different destinations that are separated by a distance, a collective UAV flight plan may be determined that causes that collective UAV to aerially navigate to a point between the two destinations [i.e., a number of predetermined intermediate waypoints for the UAV cluster between the launch location of the UAV cluster and the destination location] before the two UAVs decouple and complete navigation independently to the respective destinations. In some implementations, the point between the destinations may be a midpoint."

Regarding claim 36, Paczan teaches an unmanned aerial vehicle cluster, comprising:
a selected mission UAV coupled to a core UAV based on a predefined mission characteristic of the UAV cluster;
Paczan teaches ([0044]) that "In other implementations, one or more of the UAVs may control the collective UAV configuration. For example UAV 200A [i.e., a core UAV] may be designated as the master UAV of the collective UAV 202 and provide speed control instructions to the motors of the UAV 200A and the motors of the UAV 200B, to control the operation and navigation of the collective UAV 202." Paczan further teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned. The positioning of the UAVs in the collective UAV configuration may be determined based on the power capabilities of the UAV, the motors, propellers, and/or lifting capabilities of the UAVs, the size of the UAVs, the payload weight of the UAVs, the location of the delivery destinations of the UAVs, etc. [i.e., the coupling and positioning of the UAVs is based on the predefined mission characteristics]"
and wherein at least one of the selected mission UAV and the core UAV comprises a plurality of rotors,
Paczan teaches ([0045]): “In some implementations, one or more of the UAVs 200A, 200B may also determine if the rotation speed of one or more of the motors of the UAV may be reduced or terminated. For example, because UAV 200A has coupled with UAV 200B, the collective UAV 202 has eight motors and propellers.”
While Paczan does teach the control of the rotational speed of one or more of the motors of UAVs ([0045]), Paczan is silent regarding independent control of pitch and yaw of each rotor. Shioya teaches a flight control device, flight control method, multicopter, and program, comprising:
and wherein a rotational velocity, pitch, and yaw of each rotor is controllable independently of the other rotors to adjust a height and orientation of the UAV cluster relative to a ground surface during flight.
Shioya teaches (Pg. 5 line 202 – Pg. 6 line 207): “The PID (Proportional Integrated Derivative) control device 56 is the position, traveling direction, and own attitude information of the multicopter 11 supplied from the inertial navigation system 55 on the earth, and the operation supplied from the remote operation receiving unit 57. Based on the signal, the flight is controlled by individually controlling the rotation speed and the yaw pitch roll of the plurality of rotor blades constituting the power unit 32 by PID control.” One of ordinary skill in the art would appreciate that controlling the flight of a multicopter would entail the adjustment of height and orientation relative to a ground surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paczan to incorporate the teachings of Shioya to provide the independent control of a rotational velocity, pitch, and yaw of each rotor to adjust a height and orientation of the UAV cluster relative to a ground surface during flight. Incorporating the teachings of Shioya would be advantageous, as it would grant the collective UAV of Paczan finer control over each individual rotor. This is highly beneficial, as such an arrangement would allow for maneuvers or flight paths that may not otherwise be achievable without independent control of rotor velocity, pitch, and yaw. 

Regarding claim 37, Paczan and Shioya teach the aforementioned limitations of claim 36. Paczan further teaches:
two or more core UAVs distributed throughout the UAV cluster and selected based on the predefined mission characteristic.
Paczan teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned. The positioning of the UAVs in the collective UAV configuration may be determined based on the power capabilities of the UAV, the motors, propellers, and/or lifting capabilities of the UAVs, the size of the UAVs, the payload weight of the UAVs, the location of the delivery destinations of the UAVs, etc. [i.e., the positioning of the UAVs is based on the predefined mission characteristics]" Paczan further teaches ([0073]) that "In some implementations, UAVs on the perimeter of a collective UAV may operate their motors to provide the lifting force to aerially navigate the collective UAV [i.e., another predefined mission characteristic]." Thus, Paczan provides designated lift-contributing UAVs (i.e., a type of core UAV) which are specifically positioned on the perimeter of the UAV cluster.

Regarding claim 38, Paczan and Shioya teach the aforementioned limitations of claim 37. Paczan further teaches:
a type of at least one core UAV distributed throughout the UAV cluster is selected based on the predefined mission characteristic.
Paczan teaches ([0073]) that "In some implementations, UAVs on the perimeter of a collective UAV may operate their motors to provide the lifting force [i.e., propulsion UAVs] to aerially navigate the collective UAV [i.e., a predefined mission characteristic]." Thus, Paczan provides designated lift-contributing UAVs (i.e., a type of core UAV) which are specifically positioned on the perimeter of the UAV cluster.

Regarding claim 39, Paczan and Shioya teach the aforementioned limitations of claim 36. Paczan further teaches:
the core UAV comprises one of: a propulsion UAV configured to augment a propulsion provided by the selected mission UAV in the cluster; a fuel storage UAV comprising a fuel reservoir storing a fuel, and configured to augment the fuel consumed by the selected mission UAV in the cluster; a power UAV configured to augment electrical power consumed by the selected mission UAV in the cluster; and a sensor UAV comprising at least one of: a camera configured to capture an image of a destination location; and a radar.
Paczan teaches ([0062]): "As another example, some of the UAVs of the collective UAV may only provide support for the aerial transport of the collective UAV and may not carry any payload for delivery. For example, some of the UAVs may carry as a payload additional power modules that may be utilized by the collective UAV to extend the flight duration and/or distance of the collective UAV [i.e., a power UAV configured to augment electrical power consumed by each individual mission UAV in the cluster]."

Regarding claim 40, Paczan and Shioya teach the aforementioned limitations of claim 37. Paczan further teaches:
a first core UAV is configured to control an operation of each of the other core UAVs.
Paczan teaches ([0044]): "In other implementations, one or more of the UAVs may control the collective UAV configuration. For example UAV 200A [i.e., a first core UAV configured to control an operation of each of the other core UAVs] may be designated as the master UAV of the collective UAV 202 and provide speed control instructions to the motors of the UAV 200A and the motors of the UAV 200B, to control the operation and navigation of the collective UAV 202."

Regarding claim 42, Paczan teaches an unmanned aerial vehicle system, comprising:
two or more individual UAVs arranged in a cluster, the two or more individual UAVs comprising a selected mission UAV coupled to a core UAV based on a predefined mission characteristic of the UAV cluster;
Paczan teaches ([0044]) that "In other implementations, one or more of the UAVs may control the collective UAV configuration. For example UAV 200A [i.e., a core UAV] may be designated as the master UAV of the collective UAV 202 and provide speed control instructions to the motors of the UAV 200A and the motors of the UAV 200B, to control the operation and navigation of the collective UAV 202." Paczan further teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned. The positioning of the UAVs in the collective UAV configuration may be determined based on the power capabilities of the UAV, the motors, propellers, and/or lifting capabilities of the UAVs, the size of the UAVs, the payload weight of the UAVs, the location of the delivery destinations of the UAVs, etc. [i.e., the coupling and positioning of the UAVs is based on the predefined mission characteristics]"
and wherein at least one of the selected mission UAV and the core UAV comprises a plurality of rotors,
Paczan teaches ([0045]): “In some implementations, one or more of the UAVs 200A, 200B may also determine if the rotation speed of one or more of the motors of the UAV may be reduced or terminated. For example, because UAV 200A has coupled with UAV 200B, the collective UAV 202 has eight motors and propellers.”
While Paczan does teach the control of the rotational speed of one or more of the motors of UAVs ([0045]), Paczan is silent regarding independent control of pitch and yaw of each rotor. Shioya teaches a flight control device, flight control method, multicopter, and program, comprising:
and wherein a rotational velocity, pitch, and yaw of each rotor is controllable independently of the other rotors to adjust a height and orientation of the UAV cluster relative to a ground surface during flight.
Shioya teaches (Pg. 5 line 202 – Pg. 6 line 207): “The PID (Proportional Integrated Derivative) control device 56 is the position, traveling direction, and own attitude information of the multicopter 11 supplied from the inertial navigation system 55 on the earth, and the operation supplied from the remote operation receiving unit 57. Based on the signal, the flight is controlled by individually controlling the rotation speed and the yaw pitch roll of the plurality of rotor blades constituting the power unit 32 by PID control.” One of ordinary skill in the art would appreciate that controlling the flight of a multicopter would entail the adjustment of height and orientation relative to a ground surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paczan to incorporate the teachings of Shioya to provide the independent control of a rotational velocity, pitch, and yaw of each rotor to adjust a height and orientation of the UAV cluster relative to a ground surface during flight. Incorporating the teachings of Shioya would be advantageous, as it would grant the collective UAV of Paczan finer control over each individual rotor. This is highly beneficial, as such an arrangement would allow for maneuvers or flight paths that may not otherwise be achievable without independent control of rotor velocity, pitch, and yaw. 

Regarding claim 43, Paczan and Shioya teach the aforementioned limitations of claim 42. Paczan further teaches:
two or more core UAVs distributed throughout the UAV cluster and selected based on the predefined mission characteristic,
Paczan teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned [i.e., two or more core UAVs are distributed throughout the UAV cluster]. The positioning of the UAVs in the collective UAV configuration may be determined based on the power capabilities of the UAV, the motors, propellers, and/or lifting capabilities of the UAVs, the size of the UAVs, the payload weight of the UAVs, the location of the delivery destinations of the UAVs, etc. [i.e., the coupling and positioning of the UAVs is based on the predefined mission characteristics]"
wherein each of the two or more core UAVs is distributed in a corresponding position within the UAV cluster based on a pattern.
Paczan teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration [i.e., a pattern] and where in the collective UAV configuration each UAV is to be positioned [i.e., two or more core UAVs are distributed in a corresponding position within the UAV cluster based on a pattern].”

Regarding claim 44, Paczan and Shioya teach the aforementioned limitations of claim 42. Paczan further teaches:
each individual UAV in the UAV cluster comprises a same size and is congruent.
Paczan demonstrates in FIG. 2 (as discussed in the above rejection of claim 2) that the UAVs in the cluster are the same size and are congruent.

Regarding claim 45, Paczan and Shioya teach the aforementioned limitations of claim 42. Paczan further teaches:
the predefined mission characteristic comprises one or more of: a distance between a launch location of the UAV cluster and a destination location for the UAV cluster; a type of mission the selected mission UAV is configured to perform; a number of predetermined intermediate waypoints for the UAV cluster between the launch location of the UAV cluster and the destination location; and a load characteristic of a load carried by the UAV cluster, and delivered by the set of one or more mission UAVs.  
Paczan teaches ([0070]): "For example, if the two UAVs are navigating to different destinations that are separated by a distance, a collective UAV flight plan may be determined that causes that collective UAV to aerially navigate to a point between the two destinations [i.e., a number of predetermined intermediate waypoints for the UAV cluster between the launch location of the UAV cluster and the destination location] before the two UAVs decouple and complete navigation independently to the respective destinations. In some implementations, the point between the destinations may be a midpoint."

Regarding claim 47, Paczan teaches a method of operating an unmanned aerial vehicle cluster, comprising:
distributing a selected mission UAV and a core UAV in a predefined pattern throughout the UAV cluster based on a mission characteristic of a mission assigned to a UAV cluster;
Paczan teaches ([0044]): “For example UAV 200A [i.e., a core UAV] may be designated as the master UAV of the collective UAV 202 and provide speed control instructions to the motors of the UAV 200A and the motors of the UAV 200B [i.e., a selected mission UAV], to control the operation and navigation of the collective UAV 202." Paczan further teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned [i.e., two or more core UAVs are distributed throughout the UAV cluster]. The positioning of the UAVs in the collective UAV configuration may be determined based on the power capabilities of the UAV, the motors, propellers, and/or lifting capabilities of the UAVs, the size of the UAVs, the payload weight of the UAVs, the location of the delivery destinations of the UAVs, etc. [i.e., the coupling and positioning of the UAVs is based on the predefined mission characteristics]"
wherein the selected mission UAV is coupled to the core UAV based on the mission characteristic;
Paczan teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned [i.e., “each UAV” would include the selected mission UAV and the core UAV]. The positioning of the UAVs in the collective UAV configuration may be determined based on the power capabilities of the UAV, the motors, propellers, and/or lifting capabilities of the UAVs, the size of the UAVs, the payload weight of the UAVs, the location of the delivery destinations of the UAVs, etc. [i.e., the coupling and positioning of the UAVs is based on the predefined mission characteristics]"
and wherein at least one of the selected mission UAV and the core UAV comprises a plurality of rotors,
Paczan teaches ([0045]): “In some implementations, one or more of the UAVs 200A, 200B may also determine if the rotation speed of one or more of the motors of the UAV may be reduced or terminated. For example, because UAV 200A has coupled with UAV 200B, the collective UAV 202 has eight motors and propellers.”
While Paczan does teach the control of the rotational speed of one or more of the motors of UAVs ([0045]), Paczan is silent regarding independent control of pitch and yaw of each rotor. Shioya teaches a flight control device, flight control method, multicopter, and program, comprising:
and wherein a rotational velocity, pitch, and yaw of each rotor is controllable independently of the other rotors to adjust a height and orientation of the UAV cluster relative to a ground surface during flight.
Shioya teaches (Pg. 5 line 202 – Pg. 6 line 207): “The PID (Proportional Integrated Derivative) control device 56 is the position, traveling direction, and own attitude information of the multicopter 11 supplied from the inertial navigation system 55 on the earth, and the operation supplied from the remote operation receiving unit 57. Based on the signal, the flight is controlled by individually controlling the rotation speed and the yaw pitch roll of the plurality of rotor blades constituting the power unit 32 by PID control.” One of ordinary skill in the art would appreciate that controlling the flight of a multicopter would entail the adjustment of height and orientation relative to a ground surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paczan to incorporate the teachings of Shioya to provide the independent control of a rotational velocity, pitch, and yaw of each rotor to adjust a height and orientation of the UAV cluster relative to a ground surface during flight. Incorporating the teachings of Shioya would be advantageous, as it would grant the collective UAV of Paczan finer control over each individual rotor. This is highly beneficial, as such an arrangement would allow for maneuvers or flight paths that may not otherwise be achievable without independent control of rotor velocity, pitch, and yaw. 

Regarding claim 48, Paczan and Shioya teach the aforementioned limitations of claim 47. Paczan further teaches:
the predefined pattern identifies a corresponding position in the UAV cluster for the core UAV.
Paczan teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned [i.e., the pattern identifies a corresponding position in the UAV cluster for each UAV, which would include the core UAV].”

Regarding claim 49, Paczan and Shioya teach the aforementioned limitations of claim 47. Paczan further teaches:
the predefined pattern defines one or both of a number and type of core UAVs to be distributed throughout the UAV cluster based on the mission characteristic.
Paczan teaches ([0081]): "Based on the number of UAVs determined at block 1302, a collective UAV configuration is determined, as in 1304. The collective UAV configuration may specify the shape of the configuration and where in the collective UAV configuration each UAV is to be positioned. The positioning of the UAVs in the collective UAV configuration may be determined based on the power capabilities of the UAV, the motors, propellers, and/or lifting capabilities of the UAVs, the size of the UAVs, the payload weight of the UAVs, the location of the delivery destinations of the UAVs, etc. [i.e., the number/type of the UAVs is based on the predefined mission characteristics]" Paczan further teaches ([0073]) that "In some implementations, UAVs on the perimeter of a collective UAV may operate their motors to provide the lifting force to aerially navigate the collective UAV [i.e., another predefined mission characteristic]." Thus, Paczan provides designated lift-contributing UAVs (i.e., a type of core UAV) which are specifically positioned on the perimeter of the UAV cluster.

Regarding claim 50, Paczan and Shioya teach the aforementioned limitations of claim 47. Paczan further teaches:
the selected mission UAV and the core UAV are releasably coupled to each other in the UAV cluster,
Paczan teaches ([0028]) that "The coupling component may provide any form of coupling sufficient to engage two or more UAVs together. For example, the coupling component may include a mechanical coupling, an electrical coupling, an electromechanical coupling, a magnetic coupling, an electromagnetic coupling, etc." One of ordinary skill in the art would recognize that in coupling the selected mission UAV and the core UAV, the above-cited coupling components would be used.
and further comprising communicatively connecting the core UAV to the selected UAV.
Paczan teaches ([0031]) that "In addition to providing a physical coupling between two or more UAVs, the coupling component 122 may provide electrical and/or data communication between coupled UAVs [i.e., communicatively connecting each of the coupled UAVs]. For example, UAVs may exchange navigation information and/or share computing resources via a data transmission between the coupling components 122 of the coupled UAVs." One of ordinary skill in the art would appreciate that coupling the core UAV to the selected UAV would further entail said electrical and/or data communication between the coupled UAVs.

Claims 15, 41, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paczan and Shioya in view of Phan.

Regarding claim 15, Paczan and Shioya teach the aforementioned limitations of claim 10. Paczan further teaches:
a first core UAV configured to control an operation of each of the other core UAVs in the cluster;
Paczan teaches ([0044]) that "In other implementations, one or more of the UAVs may control the collective UAV configuration. For example UAV 200A [i.e., a first core UAV configured to control an operation of each of the other core UAVs in the cluster] may be designated as the master UAV of the collective UAV 202 and provide speed control instructions to the motors of the UAV 200A and the motors of the UAV 200B, to control the operation and navigation of the collective UAV 202."
However, neither Paczan nor Shioya teach a second core UAV different from the first core UAV and configured to control an operation of one or more of the plurality of mission UAVs. Phan teaches weather sensing using a plurality of unmanned aerial vehicles, comprising:
and a second core UAV, different from the first core UAV, and configured to control operations of the plurality of mission UAVs.
Phan teaches ([0063]) that "In some implementations, the master UAV 410 [i.e., the first core UAV] may receive instructions from the remote entity and in turn provide the instructions to one of the slave UAVs 420 [i.e., the second core UAV, different from the first core UAV (master UAV 410)], and the slave UAV 420 may provide the instructions to another one of the slave UAVS 420, and so on until all slave UAVs 420 [i.e., the plurality of mission UAVs] receive the instructions. The instructions may include flight instructions for controlling the movement of the UAVS 410, 420."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paczan and Shioya to incorporate the teachings of Phan to provide a UAV system wherein a second core UAV (being different from the first core UAV) is configured to control an operation of one or more of the plurality of mission UAVs. Doing so would serve to offload responsibilities (and by extension computing resources) from the first core UAV and distribute the responsibilities to a separate controlling UAV under the first core UAV's command. Reducing the responsibilities of the first core UAV would allow the UAV to use the newly-available computing power to operate more quickly and effectively.

Regarding claim 41, Paczan and Shioya teach the aforementioned limitations of claim 40. However, neither Paczan nor Shioya teach a second core UAV different from and controlled by the first core UAV and configured to control an operation of one or more of the plurality of mission UAVs. Phan teaches weather sensing using a plurality of unmanned aerial vehicles, comprising:
a second core UAV is configured to control an operation of the selected mission UAV, the second core UAV being different from and controlled by the first core UAV.
Phan teaches ([0063]) that "In some implementations, the master UAV 410 [i.e., the first core UAV] may receive instructions from the remote entity and in turn provide the instructions to [i.e., provides controls to] one of the slave UAVs 420 [i.e., a second core UAV configured to control an operation of the selected mission UAV], and the slave UAV 420 may provide the instructions to another one of the slave UAVS 420 [i.e., the selected mission UAV], and so on until all slave UAVs 420 receive the instructions. The instructions may include flight instructions for controlling the movement of the UAVS 410, 420."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paczan and Shioya to incorporate the teachings of Phan to provide a UAV cluster wherein a second core UAV (being different from the first core UAV) is configured to control an operation of one or more of the plurality of mission UAVs. Doing so would serve to offload responsibilities (and by extension computing resources) from the first core UAV and distribute the responsibilities to a separate controlling UAV under the first core UAV's command. Reducing the responsibilities of the first core UAV would allow the UAV to use the newly-available computing power to operate more quickly and effectively.

Regarding claim 46, Paczan and Shioya teach the aforementioned limitations of claim 43. Paczan further teaches:
two or more core UAVs distributed throughout the UAV cluster comprises: a first core UAV configured to control an operation of each of the other core UAVs in the cluster;
Paczan teaches ([0044]) that "For example, UAV 200A may be designated as the master UAV [i.e., a first core UAV configured to control an operation of each of the other core UAVs] of the collective UAV 202 and provide speed control instructions to the motors of the UAV 200A and the motors of the UAV200B, to control the operation and navigation of the collective UAV 202… Likewise, one or more components of the slave UAV 200B, such as the control system, may transition to a lower power state, thereby conserving power."
However, neither Paczan nor Shioya outright teach a second core UAV different from and controlled by the first core UAV and configured to control operations of a selected mission UAV. Phan teaches weather sensing using a plurality of unmanned aerial vehicles, comprising:
and a second core UAV, different from the first core UAV, and configured to control operations of the selected mission UAV.
Phan teaches ([0063]) that "In some implementations, the master UAV 410 [i.e., the first core UAV] may receive instructions from the remote entity and in turn provide the instructions to one of the slave UAVs 420 [i.e., a second core UAV, different from the first core UAV], and the slave UAV 420 may provide the instructions to another one of the slave UAVS 420 [i.e., configured to control operations of the selected mission UAV], and so on until all slave UAVs 420 receive the instructions. The instructions may include flight instructions for controlling the movement of the UAVS 410, 420."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Paczan and Shioya to incorporate the teachings of Phan to provide a UAV system wherein a second core UAV (being different from and controlled by the first core UAV) is configured to control an operation of one or more of the plurality of mission UAVs. Doing so would serve to offload responsibilities (and by extension computing resources) from the first core UAV and distribute the responsibilities to a separate controlling UAV under the first core UAV's command. Reducing the responsibilities of the first core UAV would allow the UAV to use the newly-available computing power to operate more quickly and effectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ben Asher et al. (US 8,186,589 B2) teaches a UAV decision and control system implementing a behavioral flocking algorithm utilizing a tree topology for target list routing, allowing for hierarchical control of UAVs. Hall et al. (US 2017/0144757 A1) teaches secure remote operation and actuation of unmanned aerial vehicles, including the formation of a collective remote unmanned aerial vehicle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669